DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a sleeve” in line 17.  It is unclear if this is the same sleeve as already recited in line 2, or if an additional sleeve is being recited.
Claim 4 recites “the outer circumferential surface” in line 18.  It is unclear if this is the outer circumferential surface of the sleeve shaft as already recited in lines 11-12 of claim 4, or if it is an outer circumferential surface of the sleeve.  If the latter is the case, then the limitation lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates ‘354 (US 3,360,354) in view of Kasai ‘728 (JP H05-301728 A - English language machine translation provided herewith and referenced herein).
Regarding claim 1, Bates ‘354 teaches:
a sleeve shaft (blowpipe 14, Figures)
a refractory tube into which the sleeve shaft is inserted in a coaxial manner (refractory member 16, Figures; column 3, lines, 23-26)
a tip at one end of the refractory tube, the tip being secured to a top of the sleeve shaft (“the free end of the refractory member 16 being held in place by a radially extending flange member secured to the free end of the blowpipe 14”, column 3, lines 35-38)
a holding fixture into which the sleeve shaft is slidably inserted, the holding fixture being disposed at another end of the refractory tube, and clamping and holding the sleeve shaft together with the metal tip (sleeve-drive and blowpipe chuck 20, Figures; column 2, lines 28-36)
part of an inner circumferential surface of a through-hole, into which the sleeve shaft is inserted, in the holding fixture is in close contact with an outer circumferential surface of the sleeve shaft (central through-hole of chuck sleeve 32, Figures).
Bates ‘354 is silent regarding the tip being metal and the holding fixture being metal.
In analogous aft of glass tube molding, Kasai ‘728 suggests a sleeve shaft, a refractory tube into which the sleeve shaft is inserted in a coaxial manner, and a metal tip at one end of the refractory tube, the metal tip being secured to a tip of the sleeve shaft (metal tip 13, Figure; ¶ [0021]).  The metal tip of Kasai ‘728 is in the same configuration as described for the tip of Bates ‘354.   Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bates ‘354 by making the tip a metal tip, as suggested by Kasai ‘728, as a known material for a tip secured to a top of a sleeve shaft and positioned at one end of a refractory tube in a glass tube molding apparatus.
While Bates ‘354 does not specify the material of the holding fixture, Bates ‘354 (column 3, lines 21-23) and Kasai ‘728 (¶ [0021]) suggest that metals are useful materials for forming parts of a glass tube molding apparatus.  It has been held to be within the ordinary skill in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bates ‘354 by making the holding fixture include metal as a known material for constructing a glass tube molding apparatus, as suggested by Bates ‘354 and Kasai ‘728.
Regarding claim 2, Bates ‘354 further teaches the metal holding fixture has an annular undercut in a middle portion, in an axial direction, of the inner circumferential surface of the through hole, the undercut extending in a circumferential direction (inwardly facing grooves 34, Figures; column 3, lines 69-71; column 4, lines 63-67).
Regarding claim 3, Bates ‘354 further teaches the metal holding fixture has a plurality of undercuts along a circumferential direction on the inner circumferential surface of the through-

Regarding claim 4, Bates ‘354 teaches:
providing a sleeve for glass tube molding comprising:
a sleeve shaft (blowpipe 14, Figures)
a refractory tube into which the sleeve shaft is inserted in a coaxial manner (refractory member 16, Figures; column 3, lines, 23-26)
a tip at one end of the refractory tube, the tip being secured to a top of the sleeve shaft (“the free end of the refractory member 16 being held in place by a radially extending flange member secured to the free end of the blowpipe 14”, column 3, lines 35-38)
a holding fixture into which the sleeve shaft is slidably inserted, the holding fixture being disposed at another end of the refractory tube, and clamping and holding the sleeve shaft together with the metal tip (sleeve-drive and blowpipe chuck 20, Figures; column 2, lines 28-36)
part of an inner circumferential surface of a through-hole, into which the sleeve shaft is inserted, in the holding fixture is in close contact with an outer circumferential surface of the sleeve shaft (central through-hole of chuck sleeve 32, Figures).
supporting the sleeve for glass tube molding with a top of the sleeve for glass tube molding inclining downward and drivingly rotating the sleeve for glass tube molding about an axis of the sleeve for glass tube molding (Fig. 1; column 1, lines 17-21 and 39-49; column 3, lines 1-12)
causing a molten glass to flow down on the sleeve for glass tube molding (molten glass stream 12, Fig. 1; column 3, lines 6-12)
the glass tube is shaped by letting molten glass flow on the sleeve that is wrapping the flowing molten glass around an outer circumferential surface, and drawing the molten glass from the tip of the sleeve (column 1, lines 8-10; column 3, lines 12-15).
Bates ‘354 is silent regarding the tip being metal and the holding fixture being metal.
In analogous aft of glass tube molding, Kasai ‘728 suggests a sleeve shaft, a refractory tube into which the sleeve shaft is inserted in a coaxial manner, and a metal tip at one end of the refractory tube, the metal tip being secured to a tip of the sleeve shaft (metal tip 13, Figure; ¶ [0021]).  The metal tip of Kasai ‘728 is in the same configuration as described for the tip of Bates ‘354.   Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bates ‘354 by making the tip a metal tip, as suggested by Kasai ‘728, as a known material for a tip secured to a top of a sleeve shaft and positioned at one end of a refractory tube in a glass tube molding apparatus.
While Bates ‘354 does not specify the material of the holding fixture, Bates ‘354 (column 3, lines 21-23) and Kasai ‘728 (¶ [0021]) suggest that metals are useful materials for forming parts of a glass tube molding apparatus.  It has been held to be within the ordinary skill in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bates ‘354 by making the holding fixture include metal as a known material for constructing a glass tube molding apparatus, as suggested by Bates ‘354 and Kasai ‘728.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741